Citation Nr: 0908752	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in March 
2008 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

To aid in substantiating the Veteran's claim, VA arranged for 
the Veteran to undergo an audiological examination in July 
2004.  At that time, according to the examination report, the 
Veteran informed the examiner that he had had constant, 
bilateral tinnitus which he noticed for the last four or five 
years.  After a physical examination was conducted, the 
examiner diagnosed tinnitus but opined that service 
connection could not be established for the disorder because 
it began only five years previously.  In a September 2004 
rating decision, the RO denied the Veteran's claim of 
entitlement to service connection for tinnitus based on the 
results of the July 2004 VA examination.  In the same 
decision, the RO granted service connection for hearing loss 
based on exposure to acoustic trauma while on active duty.

In October 2004, the Veteran submitted a notice of 
disagreement indicating that he had informed the July 2004 VA 
examiner that the tinnitus had been present for four or five 
years, because he thought he was responding to the question 
of when the tinnitus began to become a problem.  He wrote 
that he had had tinnitus for many, many years but it had 
recently worsened.  In a June 2005 statement, the Veteran's 
representative reported that the Veteran had unequivocally 
stated that he experienced tinnitus, at least intermittently, 
since being exposed to weapons firing while on active duty.

The Board found that the Veteran's arguments were plausible 
with regard to his misunderstanding the VA examiner's 
question as to the onset of the tinnitus.  The Board found 
that the Veteran was competent to report the onset of the 
disorder.  See 38 C.F.R. § 3.159(a).  The Board notes that 
there were no prior inconsistent statements of record which 
would lead the Board to question the veracity of the 
Veteran's statements regarding the presence of tinnitus.

In March 2008, the Board remanded the issue back to the RO 
via the AMC in order to obtain an opinion as to the etiology 
of the currently existing tinnitus which takes into account 
the Veteran's reported history of tinnitus which was present 
since active duty.  The claims file was to be returned to the 
examiner who conducted the July 2004 VA examination who was 
directed to provide an opinion as to the etiology of the 
Veteran's tinnitus which took into consideration the 
Veteran's report of experiencing tinnitus since his active 
duty service.  The remand instructions directed the examiner 
to assume, for purposes of the opinion, that the Veteran's 
report of tinnitus symptomatology being present, at least 
intermittently, since active duty is competent.  

In December 2008, the examiner who conducted the July 2004 VA 
examination prepared an addendum to the examination report.  
The examiner noted that her previous opinion was based on the 
fact that the Veteran reported his tinnitus began only five 
years prior.  She wrote that she believed the Veteran when he 
told her that the tinnitus started five years prior to the 
July 2004 VA examination and that there was no change in her 
opinion or rationale.  The examiner's report that she 
believed the Veteran when he informed her that the tinnitus 
began five years prior is in direct violation with the 
Board's March 2008 remand instructions.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

The examiner who produced the July 2004 and December 2008 VA 
examination reports also noted in December 2008 that the 
Veteran had been coming to the medical center since 1995 and 
at no appointment had tinnitus been mentioned.  Her opinion 
was based, in part, on this lack of reporting of pertinent 
symptomatology as evidenced by VA medical records dating from 
1995.  A review of the claims file reveals that no VA medical 
records dating from 1995 to the present have been associated 
with the claims file.  Since the examination report is based 
in part on this evidence, the Board finds that it should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for tinnitus or 
any hearing disability since service 
discharge.  After securing any necessary 
releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  The claims file should be returned to 
the examiner who produced the July 2004 
and December 2008 VA examination reports 
and request that she provide an updated 
opinion as to the etiology of the 
tinnitus which takes into consideration 
the Veteran's report of experiencing 
tinnitus since his active duty service.  
For purposes of the opinion, the examiner 
must assume the Veteran's report of the 
tinnitus symptomatology being present, at 
least intermittently, since active duty 
is competent and accurate.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's current tinnitus is related to 
noise exposure during service.  The 
rationale for any opinion expressed 
should be stated in a legible report.  
Reexamination of the Veteran, at the 
examiner's request, may be conducted.

If the examiner referenced above is not 
available, arrange for the Veteran to 
undergo another VA examination.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents therein, and the examination 
report should indicate that such review 
was accomplished.  After reviewing the 
file and obtaining all relevant history 
with regard to the Veteran's in-service 
and post-service noise exposure, and 
conducting an audiological evaluation, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the Veteran's current 
tinnitus is related to military service, 
to include exposure to noise during 
service.  The examiner must assume that 
the Veteran is competent to report on the 
presence of tinnitus symptomatology since 
active duty and that this report is 
accurate.  The rationale for any opinion 
expressed should be stated in a legible 
report.

3.  Readjudicate the appeal.  If such 
action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

